The evidence, although wholly circumstantial, was sufficient to exclude every reasonable hypothesis except that of the defendant's guilt; and the special grounds of the motion for a new trial are without merit.
                         DECIDED APRIL 12, 1945.
Lester Martin (hereinafter called the defendant) and Joe Medley were jointly indicted for and jointly tried and convicted of the larceny of an automobile. The defendant's motion for a new trial was overruled, and he excepted to that judgment. The evidence, although wholly circumstantial, authorized the jury to find, to the exclusion of every other reasonable hypothesis, that the defendant and said Medley conspired together to steal the automobile, and did steal it in Marietta, Georgia, and that one of them, accompanied by the other, drove it to Canton, Georgia, where it was abandoned and picked up by the police. It follows that the general grounds of the motion for new trial are without merit.
Special grounds 1, 2, and 4, being mere elaborations of the general grounds, are likewise without merit.
Special ground 3 assigns as error the following charge of the court: "The object of all legal investigation is the discovery of the truth. Direct evidence is that which points immediately to the question at issue. Indirect or circumstantial evidence is that which tends to establish the issue by proof of various facts and circumstances sustaining by their consistency the hypothesis claimed. Before you would be authorized to convict on circumstantial *Page 372 
evidence alone, the proven facts must not only be consistent with the hypothesis of guilt, but must exclude every other reasonable hypothesis save that of the guilt of the accused." The ground alleges that the charge was error because it failed to state that in order to convict on circumstantial evidence "the evidence should be so conclusive as to exclude reasonable doubt." The charge given was substantially in the language of the Code, and there was no request for a fuller charge. The court, therefore, did not err in failing to charge more fully on that subject.Murray v. State, 28 Ga. App. 101 (110 S.E. 418); Howard
v. State, 45 Ga. App. 361 (164 S.E. 450).
The denial of a new trial was not error.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.